Filed 4/10/07 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2007 ND 48







City of West Fargo, 		Plaintiff and Appellee



v.



Rick Allan Olson, 		Defendant and Appellant







No. 20060325







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Cynthia Rothe-Seeger, Judge.



AFFIRMED.



Per Curiam.



Timothy M. O’Keeffe (on brief), City Prosecutor, 109 Roberts St., Box 2105, Fargo, ND 58107-2105, for plaintiff and appellee.



Rick Allan Olson (on brief), pro se, 1013 36th Ave. S., Moorhead, MN 56560, defendant and appellant.

City of West Fargo v. Olson

No. 20060325



Per Curiam.

[¶1]	Rick Olson appeals from a judgment entered upon a jury verdict for driving under the influence of alcohol.  Olson did not clearly articulate his issues on appeal.  Further, Olson failed to file an appendix and a transcript, leaving us with very little record to review.  “If the record on appeal does not allow a meaningful and intelligent review of the alleged error, we decline to review it.”  
State v. Stockert
, 2004 ND 146, ¶ 13, 684 N.W.2d 605; 
accord
 
Flattum-Riemers v. Flattum-Riemers
, 2003 ND 70, ¶ 8, 660 N.W.2d 558; 
Wagner v. Squibb
, 2003 ND 18, ¶ 5, 656 N.W.2d 674; 
Sabot v. Fargo Women’s Health Org., Inc.
, 500 N.W.2d 889, 892 (N.D. 1993).  We conclude Olson failed to provide us the opportunity to review his claims in a meaningful and intelligent manner.  Therefore, we summarily affirm the district court under N.D.R.App.P. 35.1(a)(1).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom